DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10, 12-13, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 20040014237 A1 – previously cited).

For claims 1 and 18-19, Sugiyama teaches A stratum corneum collecting and detecting kit, [Figs. 1a-b and 5a-c] comprising: 
a stratum corneum collecting device [10, 4, 5] comprising a rod shaped portion [4]  having one end [nearest 5] and another end [nearest 10] opposing the one end [Figs. 5a-c], the rod shaped portion having a grip portion [10] at the one end to be gripped by a user, [end of ¶65], a columnar portion [body of swab 5 and portion of 4 underlying 5 (i.e., cotton swab of  5 which is placed on stick 4] which is continuous with the another end of the rod shaped portion and thicker than the rod shaped portion [swab 5 being thicker than proximal portion of stick 4], and an adhesive layer [outermost layer of swab 5] formed on a circumferential surface of the columnar portion; [cotton swab 5 has some innate amount of adhesion per ¶66 thereby constituting an adhesive layer on the surface of 4];
a solvent container [1], which is a bottomed cylindrical container [Figs. 5a-c and verbatim per ¶57] having an opening in an upper portion of the cylindrical container, [opening of 1 onto which 10 is threaded per ¶54] containing a solvent for extracting a component from stratum corneum collected by the adhesive layer, [diluent 7 with saline per ¶56 is capable of extracting at least a form of a component of stratum corneum from sample on cotton 5, see e.g., ¶¶5-6 detailing known solubilizing step in pertinent art with diluent(s) and saline], the solvent container receiving the columnar portion of the stratum corneum collecting device through the opening so as to enable the adhesive layer to be immersed in the solvent; [Figs. 5a-b];
a lid [10] for closing the opening of the solvent container after the adhesive layer is immersed in the solvent; [Figs. 5a-b]; 
and (for claims 1 and 19) guide means for stably positioning the stratum corneum collecting device which is inserted in the solvent container, [threads per ¶54 on cap 10 and opening of 1 keep swab 5 centered in container 1][a structural equivalent of the structure as set forth in the present disclosure for the invocation of interpretation of this limitation under § 112(f)], 
(for claim 18) the lid being attachable to and detachable from the solvent container, [per ¶54], (for claims 1 and 18) wherein the lid comprises a solvent outlet [18] different from the opening, [Figs. 5b-c],
for claims 1 and 18) the solvent outlet being capable of maintaining a closed state and openable to let the solvent go out from the interior to an exterior of the solvent container [Figs. 5b-c], (for claim 18) while the lid is attached to the solvent container, [Fig. 5c] [Examiner notes: equally applicable, aside from the operation of Figs. 5a-c of Sugiyama, is that the cap 10 of the device of Sugiyama is capable of being opened while attached to the container such as using an implement/tool to create an opening (e.g., drilling through the lid 10 of Fig. 1 or 5 of Sugiyama) as the particular term used in claims 1 and 18 is openable and thereby, because Sugiyama teaches a device capable of such an outcome (to be opened while attached), then the claim language is properly anticipated], 
and wherein an amount of the solvent is set such that the liquid level of the solvent in the solvent container is located at substantially the same position as an upper end of the adhesive layer [liquid 7/9 is at and above an upper end of 5][Examiner notes: the term ‘liquid level’ as recited in the claim can be anticipated by a liquid which meets and exceeds a height of the swab end 5 of the device as such a liquid volume which wholly encompasses the swab end 5 of the device can be understood (under BRI) to constitute a form of ‘liquid level’ as claimed] which is immersed in the solvent in order to extract a specific component of the stratum corneum into the solvent at a concentration as high as possible and to suppress the amount of the solvent in the solvent container to a minimum necessary amount. [such ‘optimized’ extraction is innate to the chemical process of solvation — a solvent will solvate as much solute as is available until either all the present solute is solvated or until the solvent reaches a saturation point of dissolved solute — and thereby the amount of dissolved stratum corneum will be “as high as possible” for “a minimum necessary amount” of solvent].

For claims 3 and 20, Sugiyama teaches
	a cross sectional area of the internal space of the solvent container in a plane perpendicular to a cylinder axis direction is smaller at a portion [2] that receives the columnar portion than at the portion where the opening is formed. [Fig. 5a].  

	For claims 4, 10, and 21 Sugiyama teaches
	an amount of the solvent is set such that the liquid level of the solvent in the solvent container is located about an upper end of the adhesive layer [7 is “about” an upper end of 5 in Figs. 5a-b] which is immersed in the solvent in order to extract a specific component of the stratum corneum into the solvent at a concentration as high as possible and to suppress the amount of the solvent in the solvent container to a minimum necessary amount. [such ‘optimized’ extraction is innate to the chemical process of solvation — a solvent will solvate as much solute as is available until either all the present solute is solvated or until the solvent reaches a saturation point of dissolved solute — and thereby the amount of dissolved stratum corneum will be “as high as possible” for “a minimum necessary amount” of solvent].

	For claims 5, 12-13, and 22, Sugiyama teaches
	the grip portion also functions as the lid. [second half of ¶65]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



In consideration of Examiner’s interpretation of the “adhesive layer” feature as applied above (i.e., in view of Sugiyama’s use of ‘adhered’ in ¶66), and in earnest and good faith advancement of prosecution, Claim(s) 1, 3-5, 10, 12-13, and 18-22  is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama in view of Skiffington (US 20080206740 A1). 
If (arguendo) Sugiyama fails to teach an adhesive layer, then: 
Skiffington teaches a sample collection device [abstract and ¶¶2-3] comprising a swab [14] capable of collecting stratum corneum samples and comprising an adhesive layer thereupon [adsorption and retention materials optionally upon swab 14 per ¶48].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the swab (i.e., columnar portion) of Sugiyama to incorporate an adhesive thereupon as taught by Skiffington in order to ensure any collected samples are retained and maintained on the swab in a useful manner. As motivated by Skiffington ¶48. 



Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive.

	Applicant argues
Claim 1 as amended recites "a columnar portion which is continuous with the another end of the rod shaped portion and thicker than the rod shaped portion." Claim 18 as amended recites similar features. For example, a columnar portion (e.g., 15) which is continuous with the another end of the rod shaped portion (e.g., 11) and thicker than the rod shaped portion. See partial Fig. 1 of the subject application reproduced below. 
Sugiyama fails to disclose, teach or suggest such claim features. The Office action contends on page 7 that a portion of a stick 4, on which the cotton swab 5 id placed in Sugiyame corresponds to the claimed "columnar portion." The alleged columnar portion of Sugiyama is NOT thicker than the alleged rod shaped portion (4)

	Examiner respectfully disagrees. The citation in claims 1 and 18 in the § 102 rejection for the claimed term columnar portion now recites ‘a columnar portion [body of swab 5 and portion of 4 underlying 5 (i.e., cotton swab of  5 which is placed on stick 4] which is continuous with the another end of the rod shaped portion and thicker than the rod shaped portion [swab 5 being thicker than proximal portion of stick 4]’ and thus, as a consequence of the amendment, now refers to a body of swab 5 as well as the stick 4 such that the ‘columnar portion’ being  thicker than the rod portion is anticipated by Sugiyama.  Under BRI, a cylindrical volume encompassed by the body of swab 5 can constitute a form of a ‘columnar portion’ as recited in amended claim 1. 


Claim 1 as amended further recites "wherein an amount of the solvent is set such that the liquid level of the solvent in the solvent container is located at substantially the same position as an upper end of the adhesive layer which is immersed in the solvent in order to extract a specific component of the stratum corneum into the solvent at a concentration as high as possible and to suppress the amount of the solvent in the solvent container to a minimum necessary amount." Claim 18 as amended recites similar features. Support to such claim features exists in the subject specification, for example, at paragraph [0031]. 
Sugiyama fails to disclose, teach or suggest such claim features. Rather, Sugiyama discloses that an amount of the alleged solvent (9) is set such that the liquid level of the alleged solvent in the alleged solvent container (1) is located above an upper end of the alleged adhesive layer (5) which is immersed in the solvent, about two to three times higher than the length of the alleged adhesive layer (5).


	Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the BRI of the term ‘liquid level’ as recited in the claims.  Sugiyama teaches a liquid volume in Fig. 5 which fully encompasses and exceeds the upper end of swab 5 as shown in (at least) Fig. 5a.  Because the liquid volume (amount) covers the height of swab 5, then the ‘level’ of liquid 9 can be said (under BRI) to be at the same positon as an upper end of the adhesive layer.  To wit: the level of a liquid is a separate feature (under BRI) from a height of a liquid column.  Examiner would suggest that Applicant amend the claim language to more particularly encompass the feature of the height of the liquid column being at a level of the upper end of the adhesive layer in order to make Applicant’s arguments more commensurate with the claim language (Examiner does not at this time offer such a suggestion as an indication of allowable subject matter but rather to bring the limitation in line with Applicant’s arguments and to perhaps distinguish from Sugiyama under a § 102 rejection basis).     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791